Citation Nr: 1208470	
Decision Date: 03/06/12    Archive Date: 03/19/12

DOCKET NO.  05-33 133	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for a psychiatric disability to include post-traumatic stress disorder (PTSD).

3.  Entitlement to a compensable rating for hearing loss.  

4.  Entitlement to a compensable rating for ring finger, left, residuals of flexor tendon rupture, prior to November 15, 2010.

5.  Entitlement to a rating in excess of 10 percent for ring finger, left, residuals of flexor tendon rupture, from November 15, 2010.

6.  Entitlement to service connection for a left upper extremity disability, including neurological impairment, to include as secondary to left ring finger disability.

7.  Entitlement to an increased rating for tension headaches, anxiety state, with tinnitus, currently rated as 10 percent disabling.  

8.  Entitlement to an earlier effective date for the assignment of a 10 percent rating for ring finger, left, residuals of flexor tendon rupture.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARINGS ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

J. Connolly, Counsel


INTRODUCTION

The Veteran served on active duty from August 1964 to July 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from August 2005 and January 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Offices (RO) in Cleveland, Ohio, and Waco, Texas.

The August 2005 decision denied increased ratings for left ring finger, hearing loss, and tension headaches, anxiety state, with tinnitus; and also denied service connection for left elbow disability and tinnitus.  In January 2009, service connection for PTSD was denied.  Thereafter, in a December 2010 rating decision, an increased rating of 10 percent was granted for left ring finger disability.  The Board notes that the United States Court of Appeals for Veterans Claims (the Court) has held that a rating decision issued subsequent to a notice of disagreement which grants less than the maximum available rating does not "abrogate the pending appeal."  AB v. Brown, 6 Vet. App. 35, 38 (1993).  Consequently, the matter of a higher rating remains in appellate status.

In August 2011, the Veteran testified before the undersigned at a Travel Board hearing.  

The Board notes that during the pendency of the Veteran's appeal, the Court held that the scope of a claim includes any disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009); Brokowski v. Shinseki, 23 Vet. App. 79 (2009).  Therefore, the issues of service connection for PTSD and for a left elbow disability have been recharacterized as indicated on the front page of this decision.  

The issue of entitlement to service connection for a left upper extremity disability, including neurological impairment, to include as secondary to left ring finger disability as well as entitlement to an increased rating for tension headaches, anxiety state, with tinnitus, are addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Tinnitus is service connected as part and parcel of the Veteran's service-connected brain trauma, characterized as tension headaches, anxiety state, with tinnitus,

2.  Anxiety is service connected as part and parcel of the Veteran's service-connected brain trauma, characterized as tension headaches, anxiety state, with tinnitus.

3.  PTSD is not attributable to service.  

4.  The Veteran currently has Level I hearing in his right ear and Level I hearing in his left ear.

5.  For the entire appeal period, the Veteran's left ring finger disability caused pain and weakness in that finger and the Veteran's hand, atrophy of the left forearm, and limitation of motion of the left finger, but did not result in ankylosis or amputation of the left ring finger.


CONCLUSIONS OF LAW

1.  Service connection is in effect for tinnitus; the issue is moot.  38 U.S.C.A. §§ 1110, 1155, 7105 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 4.124a, Diagnostic Code 8045 (2011).

2.  Service connection is in effect for anxiety; the issue is moot.  38 U.S.C.A. §§ 1110, 1155, 7105 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 4.124a, Diagnostic Code 8045 (2011).

3.  PTSD was not incurred or aggravated in active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304(f) (2011).

4.  The criteria for a compensable evaluation for hearing loss disability are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.85, Diagnostic Code 6100 (2011).

5.  Prior to November 15, 2010, the criteria for a rating of 10 percent, but no more, for ring finger, left, residuals of flexor tendon rupture, were met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.73, Diagnostic Code 5299-5309 (2011). 

6.  From to November 15, 2010, the criteria for a rating in excess of 10 percent for ring finger, left, residuals of flexor tendon rupture, are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.73, Diagnostic Code 5299-5309 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claims decided below, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide. 38 C.F.R. § 3.159(b).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ). Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the Veteran with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of the claim, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  An April 2005 and October 2008 RO letters informed the Veteran of all three elements required by 38 C.F.R. § 3.159(b), as stated above.  The letters also notified the Veteran that that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded, in compliance with Dingess.

Regarding the increased rating claims pertaining to the left ring finger and hearing loss, the notice requirements under 38 U.S.C.A. § 5103 underwent significant changes during the pendency of the Veteran's appeal.  The U.S. Court of Appeals for the Federal Circuit (Federal Circuit) recently held that, for increased rating claims, notice provided to the Veteran under 38 U.S.C.A. § 5103 need not be "veteran specific," and that VA is not required to notify the Veteran that he may submit evidence of the effect of his worsening disability on his daily life, nor is VA required to notify the Veteran of diagnostic codes that his disability may be rated under.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  Nonetheless, the Board notes that, in An August 2008 letter, the Veteran was informed of the diagnostic codes that his disability may be rated under, and was notified that he may submit evidence regarding the impact of his disability on his employment and daily life.

Regarding the duty to assist, VA also fulfilled its duty to obtain all relevant evidence with respect to these issues on appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Veteran's service treatment records, VA medical treatment records, identified private medical records, and Social Security Administration (SSA) records, have been obtained, to the extent available.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is no indication in the record that any additional evidence, relevant to the issue decided herein, is available and not part of the claims file.  The Veteran was also afforded VA evaluations.  38 C.F.R. § 3.159(c)(4).  The evaluations are adequate as the claims file was reviewed, the examiners reviewed the pertinent history, examined the Veteran provided findings in sufficient detail, and provided rationale.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  See VAOPGCPREC 11-95.  The VA evaluation reports are thorough and supported by the record.  The records satisfy 38 C.F.R. § 3.326.

In summary, the Board finds that "it is difficult to discern what additional guidance VA could have provided to the Veteran regarding what further evidence he should submit to substantiate his claim[s decided below.]"  See Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc) (observing that "the VCAA is a reason to remand many, many claims, but it is not an excuse to remand all claims."); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (both observing circumstances as to when a remand would not result in any significant benefit to the Veteran).

Service Connection

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2011).  

Establishing service connection generally requires (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 Vet. App. 488, 494-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

In relevant part, 38 U.S.C.A. § 1154(a) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional." Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").  The Veteran is competent to report what the Veteran can observe and feel through the senses.  See Layno v. Brown, 6 Vet. App. 465 (1994).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, 492 F.3d at 1377.

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, 6 Vet. App. at 465 (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).  The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the Federal Circuit, citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the Court has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza, 7 Vet. App. at 511.

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Competent lay evidence may establish the presence of observable symptomatology and, in certain circumstances, it may provide a basis for establishing service connection.  See Barr, 21 Vet. App. at 303.  Although claimants may be competent to provide the diagnoses of simple conditions, such as a broken leg, they are not competent to provide evidence on more complex medical questions beyond simple observations.  Jandreau, 492 F.3d at 1377; see Colantonio v. Shinseki, 606 F.3d 1378, 1382 (Fed. Cir. 2010) (recognizing that in some cases lay testimony "falls short" in proving an issue that requires expert medical knowledge); Waters v. Shinseki, 601 F.3d 1274, 1278 (Fed. Cir. 2010) (concluding that a veteran's lay belief that his schizophrenia aggravated his diabetes and hypertension was not of sufficient weight to trigger the Secretary's duty to seek a medical opinion on the issue).

Even if lay testimony is competent, should VA find it to be mistaken or lacking credibility, the Board may reject it as unpersuasive.  Buchanan, 451 F.3d at 1331.  The Board may find a lack of credibility in, for example, conflicting medical statements or witness biases.  Id at 1337.  The lack of contemporaneous medical evidence is also relevant; however, the mere lack of such evidence may not constitute the sole basis for discrediting the lay evidence.  Id.  

Tinnitus

Historically, in a March 1969 rating decision, service connection was granted for tension state, anxiety, with tinnitus, which had been claimed as service connection for headaches.  The RO assigned a 10 percent rating under Diagnostic Code 8045 which governed ratings for brain disease due to trauma.  In pertinent part, the evidence of record, including the service treatment records and post-service VA and private medical evidence, as well as lay evidence, showed that the Veteran had an incident during service when his gun blew up while he was holding it.  He stated that it blew up in his face.  The service treatment records provided scant information, but indicated that his 50 caliber gun had malfunctioned that that he complained of decreased hearing in the left ear, but there was no significant injury.  The Veteran's statements provided further detail in which he stated that the gun cartridge exploded in his face.  The evidence as a whole showed that since that time between service separation in July 1967 and the March 1969 rating decision, the Veteran had experienced hearing loss, tinnitus, anxiety, and headaches which were characterized as tension headaches.  According to Diagnostic Code 8045, a 10 percent rating was assigned for brain disease due to trauma with purely subjective complaints of headache, dizziness, insomnia, tinnitus, etc. recognized as symptomatic of brain trauma.  Thus, in viewing the March 1969 rating action in conjunction with the Veteran's claim at that time and the supporting evidence, the Board finds that the Veteran was service-connected for tension headaches, anxiety, and tinnitus, as residuals/manifestations of his inservice brain trauma as the RO accepted that the Veteran had suffered trauma when his gun blew up in his face.  Since the symptoms were subjective in nature, they were rated under the general rating for brain trauma that provided for such symptoms, as 10 percent disabling.  

At his RO and Board hearings, the Veteran maintained that he has always had tinnitus, ever since the inservice explosion of his weapon.  As noted, the service treatment records as well as immediate post-service medical and lay evidence reflect complaints of tinnitus as credibly reported by the Veteran.  Current VA treatment records also show numerous complaints of tinnitus from the Veteran.  The Veteran is certainly competent to report tinnitus.  However, in June 2005, a VA examiner indicated that the tinnitus that the Veteran experienced after the accident apparently cleared for several decades after separation and that current tinnitus was age-related.  The examiner relied on the Veteran's statements that he had a 10 years history of bilateral tinnitus.  However, the Veteran has conversely stated that the tinnitus was constant and had not just been present for 10 years.  It appears that the Veteran was only referring to bilateral, rather than left ear tinnitus.  

In sum, the Veteran has provided both competent and credible reports of tinnitus since service.  The documentary history clearly shows that tinnitus began during service.  Although a VA examiner felt that it began within the last decade, that assessment was based on an inaccurate history.  An opinion based on an inaccurate history has essentially no probative value.  See Kightly v. Brown, 6 Vet. App. 200 (1994).

The Veteran's tinnitus was service connected as part and parcel of his head trauma in the March 1969 decision.  The probative evidence establishes that it has continued since that time.  Thus, service connection is already properly in effect for tinnitus.  There being effectively no allegation of error of fact or law concerning this issue as the benefit sought has already been granted, the Board finds that the issue of entitlement to service connection for tinnitus should be dismissed.  See 38 U.S.C.A. § 7105(d)(5) (West 2002).  

Psychiatric Disability to Include PTSD

As explained above, service connection has also been established for anxiety as part and parcel of the service-connected head trauma per the March 1969 rating decision.  The Veteran reported anxiety following that trauma.  He reports continuous and current anxiety and has been treated for anxiety per the current VA treatment records.  Thus, service connection is already properly in effect for anxiety, also called "anxiety state."  There being effectively no allegation of error of fact or law concerning this aspect of the psychiatric disability issue as the benefit sought has already been granted, the Board finds that the issue of entitlement to service connection for anxiety should be dismissed.  See 38 U.S.C.A. § 7105(d)(5).  

The Veteran also claims entitlement to service connection for PTSD, citing to the inservice gun explosion as the stressor which caused the PTSD.

Service connection for posttraumatic stress disorder requires medical evidence diagnosing the condition in accordance with §4.125(a) of this chapter; a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  See 38 C.F.R. § 3.304(f).  

The following provisions apply to claims for service connection of PTSD diagnosed during service or based on the specified type of claimed stressor:

(1) If the evidence establishes a diagnosis of posttraumatic stress disorder during service and the claimed stressor is related to that service, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.

(2) If the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.

(3) If a stressor claimed by the Veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of posttraumatic stress disorder and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

(4) If the evidence establishes that the Veteran was a prisoner-of-war under the provisions of §3.1(y) of this part and the claimed stressor is related to that prisoner-of-war experience, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.

(5) If a posttraumatic stress disorder claim is based on in-service personal assault, evidence from sources other than the Veteran's service records may corroborate the veteran's account of the stressor incident.  Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  VA will not deny a posttraumatic stress disorder claim that is based on in-service personal assault without first advising the claimant that evidence from sources other than the veteran's service records or evidence of behavior changes may constitute credible supporting evidence of the stressor and allowing him or her the opportunity to furnish this type of evidence or advise VA of potential sources of such evidence. VA may submit any evidence that it receives to an appropriate medical or mental health professional for an opinion as to whether it indicates that a personal assault occurred.

The Veteran's claimed stressor does not fall within the five enumerated areas cited above, but his claimed stressor, the inservice gun explosion, has nevertheless been established.  Although the RO determined that there was no inservice stressful event, see December 23, 2008 Formal Finding regarding the lack of stressful event, the board accepts that the Veteran having a gun blow up in his face was in fact stressful.  As noted, his anxiety derived from that event is part of his service-connected head trauma disability.  However, the most probative evidence establishes that the Veteran does not also have PTSD.  Although the Veteran is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the Veteran is not competent to provide evidence as to more complex medical questions, such as whether his current psychiatric complaints are reflective of PTSD as a diagnosis.  See generally Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).

In June 2005, a VA examiner reviewed the claims file and examined the Veteran.  He noted that the Veteran had an anxiety condition which was due to the inservice gun incident as part of his historical review of the Veteran's medical status.  A mental status examination was conducted, but a diagnosis of PTSD was not made.  Thereafter, in May 2008, the Veteran was evaluated by VA and was found to have PTSD, although the examiner noted that it was unclear what part of the Veteran's complaints were a traumatic brain injury and what part were PTSD.  Thereafter, the Veteran was referred for additional VA treatment.  In November 2008, he was afforded further testing which was more extensive than the prior evaluation.  All of the criteria for PTSD were discussed, as related to the Veteran's condition.  The examiner agreed that criterion (a) was met since the Veteran was exposed to an inservice traumatic event (the gun explosion incident, but none of the other criteria were met.  He did not have persistent dreams, intrusive and distressing recollections or flashbacks of the accident.  He did not have persistent avoidance of stimuli associated with the event.  His sleep problems were due to other medical issues.  Overall, the examiner concluded that his presentation and description of his daily activities was not notable for symptoms of hyperarousal.  He did not describe hypervigilance in his daily activities and he did not report angry outbursts.  Thus, the examiner concluded that he did not have PTSD.  

The Board must weigh the credibility and probative value of the medical opinions, and in so doing, the Board may favor one medical opinion over the other.  See Evans v. West, 12 Vet. App. 22, 30 (1998) (citing Owens v. Brown, 7 Vet. App. 429, 433 (1995)); see also Wensch, 15 Vet. App. at 368 (2001) (it is not error for the Board to favor the opinion of one competent medical expert over that of another when the Board gives an adequate statement of reasons and bases for doing so).  The Board must account for the evidence it finds persuasive or unpersuasive, and provide reasons for rejecting material evidence favorable to the claim.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).  In determining the weight assigned to this evidence, the Board also looks at factors such as the health care provider's knowledge and skill in analyzing the medical data.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993); see also Black v. Brown, 10 Vet. App. 279, 284 (1997).

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The initial inquiry in determining probative value is to assess whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case.  A review of the claims file is not required, since a medical professional can also become aware of the relevant medical history by having treated a Veteran for a long period of time or through a factually accurate medical history reported by a Veteran.  See id. at 303-04.  The second inquiry involves consideration of whether the medical expert provided a fully articulated opinion.  See id.  A medical opinion that is equivocal in nature or expressed in speculative language does not provide the degree of certainty required for medical nexus evidence.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The third and final factor in determining the probative value of an opinion involves consideration of whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez 22 Vet. App. at 295; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").

In this case, the November 2008 medical opinion is the most probative and is supported by the 2005 opinion.  The examiner was aware of the Veteran's medical history, including his inservice stressor, the examiner conducted the requisite testing, the examiner provided a fully articulated opinion, and the examiner's opinion is supported by a reasoned analysis, reflective of all of the elements of PTSD being considered.  

Accordingly, the most probative evidence establishes that the Veteran does not have PTSD.  As discussed in the introduction, a claim is not limited solely to the disability claimed by the Veteran.  Clemons, 23 Vet. App. at 1.  However, because service connection has already been awarded for anxiety, it is appropriate for the Board to then address the specific claimed disability of PTSD.  In the absence of proof of current disability, the claim of service connection may not be granted.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Thus, service connection for PTSD is not warranted.

The evidence in this case is not so evenly balanced so as to allow application of the benefit-of-the-doubt rule as required by law and VA regulations.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The preponderance is against the Veteran's claim, and it must be denied.

Ratings

Disability evaluations are determined by comparing a veteran's present symptomatology with criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2011).  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7 (2011).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3 (2011).  The Veteran's entire history is reviewed when making disability evaluations.  See generally, 38 C.F.R. 4.1 (2011); Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

Where entitlement to compensation has already been established and increase in disability rating is at issue, present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Therefore, although the Board has thoroughly reviewed all evidence of record, the more critical evidence consists of the evidence generated during the appeal period.  

However, if VA's adjudication of an increased rating claim is lengthy, a claimant may experience multiple distinct degrees of disability that would result in different levels of compensation from the time the increased rating claim was filed until a final decision on that claim is made.  Thus, VA's determination of the "present level" of a disability may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period the increased-rating claim has been pending.  Cf. McClain v. Nicholson, 21 Vet. App. 319, 323 (2007) (Board finding that veteran had disability "at some point during the processing of his claim," satisfied service connection requirement for manifestation of current disability); Moore v. Nicholson, 21 Vet. App. 211, 216-17 (2007).  In Hart v. Mansfield, 21 Vet. App. 505 (2007), the Court found no basis for drawing a distinction between initial ratings and increased rating claims for applying staged ratings.  Accordingly, it was held that ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  In this case, there has not been a material change in the disability level and a uniform rating is warranted.

Hearing Loss

In evaluating service-connected hearing impairment, disability ratings are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered.  See Acevedo-Escobar v. West, 12 Vet. App. 9, 10 (1998); Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  The schedule provides a table (Table VI) to determine a Roman numeral designation (I through XI) for hearing impairment.  Testing for hearing loss is conducted by a state-licensed audiologist, including a controlled speech discrimination test (Maryland CNC).  See 38 C.F.R. § 4.85, Diagnostic Code 6100 (2011).

The evaluation is based upon a combination of the percent of speech discrimination and the puretone threshold average which is the sum of the puretone thresholds at 1000, 2000, 3000 and 4000 Hertz, divided by four.  Table VII in the schedule is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment of each ear, the horizontal rows representing the ear having better hearing and the vertical columns the ear having the poorer hearing.  The percentage evaluation is indicated where the row and column intersect.  Table VIa is used when the examiner certifies that the use of speech discrimination test is not appropriate because of language difficulties, inconsistent speech discrimination scores, etc., or when indicated under the provisions of 38 C.F.R. § 4.86.  See 38 C.F.R. § 4.85(c).

When the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  Each ear will be evaluated separately.  See 38 C.F.R. § 4.86(a) (2011).  

When the puretone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  See 38 C.F.R. § 4.86(b).

The Veteran maintains that he has difficulty hearing as well as understanding speech, including when the television is playing.  The Veteran is competent to report having difficulty hearing.  He is also credible in his statements in that regard.  However, he is not competent to provide an opinion regarding his exact audiological findings at various Hertz levels or of his speech recognition scores as these matters require medical expertise and a complex medical assessment.  See Woehlaert, 21 Vet. App. at 456.

On the authorized audiological evaluation in June 2005, pure tone thresholds, in decibels, were as follows:




HERTZ




1000
2000
3000
4000
RIGHT

5
15
5
25
LEFT

5
20
10
60

Speech audiometry revealed speech recognition ability of 100 percent in both ears.  The puretone threshold average in the right ear was 14.  The puretone threshold average in the left ear was 24.  The examiner stated that the Veteran's hearing in the right ear was within normal limits up to and including 4000 Hertz and then steeply dropping to a moderate high frequency hearing loss at 6000 Hertz and above.  In the left ear, the Veteran's hearing was within normal limits up to and including 3000 Hertz and then steeply falling to a moderate high frequency hearing loss at 4000 Hertz and above.  The examiner felt that the Veteran's employability as well as social and daily functioning should not be adversely affected.

On the authorized audiological evaluation in September 2008, pure tone thresholds, in decibels, were as follows:




HERTZ




1000
2000
3000
4000
RIGHT

15
25
15
40
LEFT

10
20
20
60

Speech audiometry revealed speech recognition ability of 96 percent in both ears.  The puretone threshold average in the right ear was 24.  The puretone threshold average in the left ear was 28.  The examiner stated that the Veteran's hearing in the right ear was within normal limits from 250 to 3000 Hertz with a mild sloping to moderately severe sensorineural hearing loss at 4000 to 8000 Hertz.  In the left ear, hearing was within normal limits from 250 to 3000 Hertz and then moderate to moderately severe sensorineural hearing loss from 4000 to 8000 Hertz.

On the authorized audiological evaluation in October 2010, pure tone thresholds, in decibels, were as follows:




HERTZ




1000
2000
3000
4000
RIGHT

15
25
15
40
LEFT

10
20
15
60

Speech audiometry revealed speech recognition ability of 100 percent in both ears.  The puretone threshold average in the right ear was 24.  The puretone threshold average in the left ear was 26.  The examiner stated that the Veteran's hearing in the right ear was within normal limits from 250 to 3000 Hertz with a mild to moderately severe sensorineural hearing loss at 4000 to 8000 Hertz.  In the left ear, hearing was within normal limits from 250 to 3000 Hertz and then moderate to severe sensorineural hearing loss from 4000 to 8000 Hertz.

Under the rating criteria, all three examination results constitute Level I hearing on the left and Level I hearing on the right.  Although the Veteran's hearing appeared to worsen after the June 2005 evaluation, the audiometric results still did not rise above Level I hearing for either ear.  When combined, the result is a non-compensable or zero percent disability evaluation.  Further, the Board finds that 38 C.F.R. § 4.86(a) is not for application because the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is not 55 decibels or more.  The Board further finds that 38 C.F.R. § 4.86(b) is not for application as the puretone threshold is not 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, on any of the examinations.

The Board acknowledges the Veteran's contentions regarding his difficulty hearing, however, the audiology examination yielded results warranting a non-compensable rating throughout the appeal period.  This objective evidence is more persuasive with regard to the level of disability under the Rating Schedule as it specifically pertains to those rating criteria.  The Veteran has not provided the Board with any medical evidence that the VA audiometric testing was inaccurate nor has he presented evidence from an alternative form of audiological testing which he believes is more representative of his degree of impairment and which shows indications of hearing loss substantially greater that that shown on VA examination.  See Martinak v. Nicholson, 21 Vet. App. 447 (2007).  The VA hearing test is simply a basis to evaluate the nature and extent of the Veteran's hearing loss in an objective manner.  The testing does not suggest that the Veteran does not have some problems with his hearing, simply that the current hearing loss does not provide a basis to grant compensation at this level of disability.  The Board has reviewed the treatment records and VA examinations, but finds no basis to award the Veteran a higher evaluation.  The Board finds that the objective evidence is more persuasive than the Veteran's contentions with regard to the level of disability under the Rating Schedule as it specifically pertains to those rating criteria.  The Board finds that the VA audiological evaluations were properly conducted and valid.  In addition, a VA examiner felt that the Veteran's employability as well as social and daily functioning should not be adversely affected.

The Board in no way discounts the difficulties that the Veteran experiences as a result of his hearing loss.  However, as was explained above, the assignment of disability ratings for hearing impairment is derived by a mechanical application of the rating schedule to the numeric designation assigned after audiometry results are obtained.  Hence, the Board has no discretion in this matter and must predicate its determination on the basis of the results of the audiology results of record.  See Lendenmann, 3 Vet. App. at 345.  In other words, the Board is bound by law to apply VA's rating schedule based on the Veteran's audiometry results.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Accordingly, a higher rating is not warranted.  

Left Ring Finger

The provisions of 38 C.F.R. § 4.40 state that a disability affecting the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence of part, or all, of the necessary bones, joints and muscles, or associated structures.  It may also be due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  See 38 C.F.R. § 4.40 (2011).

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2011); DeLuca v. Brown, 8 Vet. App. 202 (1995).  Recently, the Court clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32, 38-43 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath, 1 Vet. App. at 592.  Instead, in Mitchell, the Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance (38 C.F.R. § 4.40), as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing (38 C.F.R. § 4.45).  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Therefore, in evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.  

The Board further notes that the provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45, should only be considered in conjunction with the diagnostic codes predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).

The Board notes that the intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.

The Veteran's left ring finger disability is rated under 38 C.F.R. § 4.71a, Diagnostic Code 5227 (2011).  This code provides a noncompensable evaluation for ankylosis of the ring finger, whether it is favorable or unfavorable.  The rating schedule indicates that VA can also consider whether evaluation as amputation is warranted and whether an additional evaluation is warranted for resulting limitation of motion of other digits or interference with overall function of the hand. I

For the little finger (digit V), zero degrees of flexion represents the finger fully extended, making a straight line with the rest of the hand.  The position of function of the hand is with the wrist dorsiflexed 20 to 30 degrees, the metacarpophalangeal and proximal interphalangeal joints flexed to 30 degrees, and the thumb (digit I) abducted and rotated so that the thumb pad faces the finger pads.  Only joints in these positions are considered to be in favorable position.  For digits II through V, the metacarpophalangeal joint has a range of zero to 90 degrees of flexion, the proximal interphalangeal joint has a range of zero to 100 degrees of flexion, and the distal (terminal) interphalangeal joint has a range of zero to 70 or 80 degrees of flexion.  See 38 C.F.R. § 4.71(a), Table "Evaluation of Ankylosis or Limitation of Motion of Single or Multiple Digits of the Hand."

In addition, the rating schedule provides evaluations for limitation of motion of fingers.  For the ring finger, the only schedular rating provided is a noncompensable rating for any degree of limitation of motion, whether it affects the minor or the major hand.  38 C.F.R. § 4.71a, Diagnostic Code 5230.  Motion of the thumb and fingers should be described by appropriate reference to the joints whose movement is limited, with a statement as to how near, in centimeters, the tip of the thumb can approximate the fingers, or how near the tips of the fingers can approximate the proximal transverse crease of palm.

Further, Muscle Group IX involves the intrinsic muscles of the hand, including the thenar eminence, the short flexor, opponens, abductor, and adductor of the thumb, hypothenar eminence, the short flexor, opponens, and abductor of the little finger, 4 lumbricales, and 4 dorsal and 3 palmar interossei.  Muscle Group IX functions to supplement the strong grasping movements of the forearm muscles with delicate manipulative movements.  38 C.F.R. § 4.73, Diagnostic Code 5309 (2011).  Because the hand is so compact a structure, isolated muscle injuries are rare, and these injuries are rated based on limitation of motion, with a minimum rating of 10 percent.  38 C.F.R. § 4.73, Diagnostic Code 5309, Note. 

In December 2005, the Veteran was afforded a VA examination.  The Veteran is right-handed.  The Veteran had flexion of the left ring finger, metacarpal phalangeal joint of 90 degrees; proximal interphalangeal joint of 90 degrees; and distal interphalangeal joint of 5 degrees.  He had extension of the metacarpal joint of zero degrees; of the proximal interphalangeal joint of 5 degrees; and of the distal interphalangeal joint of 5 degrees.  There was a flexion contracture in the proximal interphalangeal joint and the distal interphalangeal joint.  Strength of grip was 4/5 while the grip in the right hand was 4/5.  The examiner indicated that amputation was not warranted and there was no ankylosis.  There was nothing on the examination to indicate an interference with work and the Veteran had an adequate functional result from his inservice surgery.  

In November 2010, the Veteran was afforded another VA examination.  The Veteran reported aching, pain, and problems with gripping.  He exhibited decreased strength on gripping with the left hand as compared to the right.  He had a 2 inch gap from the fourth finger to the palm.  There was no gap to the thumb.  He had a metacarpophalangeal joint exhibit zero to 90 degrees of flexion; the proximal interphalangeal joint was zero to 100 degrees.  The distal interphalangeal joint of the left ring finger exhibited minus 20 degrees lack of extension and flexion of minus 20 to 50 degrees.  Active range of motion did not produce any weakness, fatigue, or incoordination.  There was no additional loss of range of motion with repetitive motion times three.  The diagnosis was extension deformity of the left ring finger, status post tendon transplant with chronic aches and some left forearm atrophy.  A subsequent electromyography included abnormal findings with regard to the left ulnar or median nerve.  Neurological impairment is addressed in the remand portion of this decision.  

VA records from the next month and thereafter continued to document the Veteran's complaints of weakness and pain in the left hand and ring finger. Likewise, the Veteran testified to having left finger and hand pain and weakness throughout the appeal period.

Turning to the rating criteria, Diagnostic Code 5227 does not provide for a compensable rating, so a higher rating may not be assigned under that code.  Likewise, Diagnostic Code 5230 does not provide for a compensable rating, so a higher rating may not be assigned under that code, either.  The Veteran does not have amputation of the left ring finger.  The VA examiner indicated that the Veteran had a good functional result from his inservice surgery.  The Veteran retains motion in this finger.  Although grip strength is diminished, it is 4/5.  As such, the Board finds that the Veteran's left ring finger is not the equivalent to any level of amputation.  

The RO granted a 10 percent rating under Diagnostic Code 5309 from November 15, 2010, the date of the most recent VA examination.  The RO cited to the Veteran's residual atrophy and weakness of the left hand and forearm.  The Board finds, however, that a 10 percent rating is warranted for the appeal period, as the Veteran has presented credible testimony that the pain and weakness in his left hand as due to the left finger disability has been present during the entire appeal period.  Under Diagnostic Code 5309, a 10 percent rating is the minimum and consistent with 38 C.F.R. § 4.59 and DeLuca considerations.  The Board notes that the assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as the individual's relevant medical history, the current diagnosis, and demonstrated symptomatology.  The Board must explain in its decision the diagnostic code under which the claim is evaluated, and explain any inconsistencies that result from shifting diagnostic codes throughout the adjudication process in order to avoid confusion as to the standards and criteria used to evaluate the claim.  Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  In this case, it is more advantageous for the Veteran to be rated under Diagnostic Code 5309 for the entire appeal period so that a higher 10 percent rating may be assigned.

A rating in excess of 10 percent, however, is not warranted because the rating must be made based on limitation of motion.  For the reasons already stated, a higher rating is not warranted based on limitation of motion.  The only basis for a higher rating (in excess of 10 percent) is a rating based on amputation which, as noted, the Board finds is not warranted.

In this case, the evidence supports a higher rating of 10 percent prior to November 15, 2010, but the preponderance of the evidence is against a rating in excess of 10 percent during either rating period.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


Conclusion for Ratings

In considering the claims for higher ratings, the Board also has considered whether the Veteran is entitled to a greater level of compensation on an extra-schedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  The Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  First, the RO or the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the C&P Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

The symptoms associated with the Veteran's service-connected hearing loss and left ring finger disability are not shown to cause any impairment that is not already contemplated by the relevant diagnostic codes, as cited above, and the Board finds that the rating criteria reasonably describe his disabilities.  Therefore, referral for consideration of an extraschedular rating is not warranted.  See 38 C.F.R. § 3.321(b) (2011).


ORDER

Service connection is already in effect for tinnitus; the appeal of the issue of entitlement to service connection for tinnitus is dismissed.

Service connection is already in effect for anxiety; the appeal of the issue of entitlement to service connection for anxiety is dismissed.

Service connection for PTSD is denied.  

A compensable rating for hearing loss disability is denied.  

Prior to November 15, 2010, a rating of 10 percent, for ring finger, left, residuals of flexor tendon rupture, is granted, subject to the law and regulations governing the payment of monetary benefits.

A rating in excess of 10 percent, for ring finger, left, residuals of flexor tendon rupture, is denied.


REMAND

Unfortunately, a remand is required for the claims remaining on appeal.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that the Veteran is afforded every possible consideration.

Left Upper Extremity Disability, Including Neurological Impairment, to Include as Secondary to Left Ring Finger Disability

The Veteran contends that his inservice tendon surgery for his left ring fingers has resulted in disability to his left arm to include his left elbow.  A review of recent VA outpatient studies shows that the Veteran reported his inservice surgical history to VA examiners.  He currently has abnormal neurological findings in this left upper extremity with regard to the ulnar/median nerve.  The Veteran also maintains that his left upper extremity disability was caused or is aggravated by his left ring finger disability.  He has not been afforded a VA examination.  Because this case presents complex medical and unresolved factual questions and since the Board is precluded from reaching its own unsubstantiated medical conclusions, further development is required.  See Jones v. Principi, 16 Vet. App. 219, 225 (2002), citing Smith v. Brown, 8 Vet. App. 546, 553 (1996) (en banc); Colvin v. Derwinski, 1 Vet. App. 171 (1991). 

Tension Headaches, Anxiety State, with Tinnitus

As noted above, historically, in a March 1969 rating decision, service connection was granted for tension state, anxiety, with tinnitus, which had been claimed as service connection for headaches.  The RO assigned a 10 percent rating under Diagnostic Code 8045 which governed ratings for brain disease due to trauma.  At his Travel Board, the Veteran essentially indicated that he has cognitive residuals of the brain trauma, i.e., a "traumatic brain injury (TBI)."  July 2008 neuropsychological testing performed by VA did yield findings showing cognitive impairment.  In addition, the Veteran has received treatment for tinnitus; headaches, once characterized as being tension headaches and now characterized as being migraine headaches; and anxiety.  

The Board notes that effective October 23, 2008, the criteria for evaluating residuals of TBI under Diagnostic Code 8045 were revised.  The new amendments to Diagnostic Code 8045 apply only to those claims for benefits received by VA on or after October 23, 2008.  Otherwise, the old criteria (as listed immediately above) will apply.  See also, 73 Fed. Reg. 54693 (Sept. 23, 2008).  However, as noted, the Veteran has only recently requested "TBI" consideration.  It does not appear that the Veteran understands that he is service-connected for a brain injury as well as headaches, anxiety, and tinnitus, as part and parcel of that disability.  The explanation regarding this matter has been lacking.  Thus, the Board finds that both versions should be considered.  The Board notes that the current 10 percent rating is protected status per 38 C.F.R. § 3.951 (2011).

Accordingly, the Board finds that in order to assess the Veteran's current level of disability, he should be afforded a VA TBI examination.  


Earlier Effective Date

In a December 2010 rating decision, the RO granted a 10 percent rating for left ring finger disability effective November 15, 2010, the date of the most recent VA examination.  As indicated above, the Board has determined that a 10 percent rating is warranted for the appeal period.  However, in January 20110, the Veteran filed a notice of disagreement with the December 2010 rating decision as to the effective date for a longer period (to 2000).  Accordingly, a statement of the case must be issued.  The failure to issue a statement of the case is a procedural defect requiring a remand.  Manlincon v. West 12 Vet. App. 238 (1999).   

Accordingly, these issues are REMANDED for the following actions:

1.  Schedule the Veteran for a VA examination to include neurological testing to determine the nature and etiology of any current left upper extremity disability.  (Advise the Veteran that failure to appear for an examination as requested, and without good cause, could adversely affect his appeal.  See 38 C.F.R. § 3.655 (2011).)  Any indicated tests, including x-rays if indicated, should be accomplished.  The examiner should review the claims folder prior to examination.  The examiner should provide an opinion as to whether it is more likely than not, less likely than not, or at least as likely as not, that any current left upper extremity disability had its clinical onset during service or is related to any in-service disease, event, or injury, to include as due to the inservice left tendon release surgery.  The recent abnormal EMG findings should specifically be addressed.

In addition, based on a review of the claims file and any examination findings, the examiner should provide an opinion as to whether it is more likely than not, less likely than not, or at least as likely as not, that any current left upper extremity disability is proximately due to, or the result of, the service-connected left ring finger disability.  The examiner should also provide an opinion as to whether it is more likely than not, less likely than not, or at least as likely as not, that any current left upper extremity disability is permanently aggravated by the Veteran's service-connected left ring finger disability.  If such aggravation is found present, the examiner should address the following medical issues: (1) The baseline manifestations of the Veteran's left upper extremity disability found present prior to aggravation; (2) The increased manifestations which, in the examiner's opinion, are proximately due to the service-connected left ring finger disability based on medical considerations.  

The examiner should provide a complete rationale for all opinions expressed and conclusions reached.  

2.  Also, schedule the Veteran for a VA TBI examination.  The claims file must be made available to and reviewed by the examiner in conjunction with the examination.  All necessary studies should be conducted. 

The examiner must provide a detailed history of the Veteran's headaches, anxiety, and tinnitus.  In addition, the examiner should identify all other cognitive, emotional/behavioral, and physical dysfunction (if any), associated with the TBI disability.  The examiner should specify any diagnosis associated with any clinical findings and provide an opinion as to whether it is more likely than not (more than 50 percent probability), at least as likely as not (50-50 percent probability), or less likely than not (less than 50 percent probability), related to the Veteran's inservice head injury. 

The examiner must provide a comprehensive report including complete rationale for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.  

3.  Thereafter, review the medical examinations and opinions obtained above to ensure that the remand directives have been accomplished.  If all questions posed are not answered or sufficiently answered, return the case to the examiner for completion of the inquiry.  

4.  Then readjudicate the claims on appeal in light of all of the evidence of record.  If any issue remains denied, the Veteran should be provided with a supplemental statement of the case as to the issues on appeal, and afforded a reasonable period of time within which to respond thereto.  

5.  Finally, implement the award of a rating of 10 percent, for ring finger, left, residuals of flexor tendon rupture prior to November 15, 2010, and send the Veteran a statement of the case as to the issue of entitlement to an earlier effective date for the assignment of a 10 percent rating for ring finger, left, residuals of flexor tendon rupture in accordance with 38 U.S.C.A. § 7105 and 38 C.F.R. §§ 19.29, 19.30.  If, and only if, the Veteran perfects his appeal by submitting a timely and adequate substantive appeal on this issue, then the claim should be returned to the Board.

By this remand, the Board intimates no opinion as to any final outcome warranted.  No action is required of the Veteran until he is notified by VA.  The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


